Exhibit 10.13

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), dated as of November 30, 2006 (the
“Effective Date”), is made by and between ImmunoGen, Inc., a Massachusetts
corporation (the “Company”), and Mitchel Sayare (“Executive”).  This Agreement
is intended to confirm the understanding and set forth the agreement between the
Company and Executive with respect to Executive’s employment by the Company.  In
consideration of the mutual promises and covenants contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby mutually acknowledged, the Company and the Executive hereby
agree as follows:

1.             Employment.

(a)           Title and Duties.  Subject to the terms and conditions of this
Agreement, the Company will employ Executive, and Executive will be employed by
the Company, as Chairman and Chief Executive Officer (“CEO”), reporting to the
Board of Directors of the Company (the “Board”).  Executive will have the
responsibilities, duties and authority commensurate with said position. 
Executive will also perform such other services of an executive nature for the
Company as may be reasonably assigned to Executive from time to time by the
Board.

(b)           Devotion to Duties.  For so long as Executive is employed
hereunder, Executive will devote substantially all of Executive’s business time
and energies to the business and affairs of the Company; provided that nothing
contained in this Section 1(b) will be deemed to prevent or limit Executive’s
right to manage Executive’s personal investments on Executive’s own personal
time, including, without limitation, the right to make passive investments in
the securities of (i) any entity which Executive does not control, directly or
indirectly, and which does not compete with the Company, or (ii) any publicly
held entity (other than the Company or its related entities) so long as
Executive’s aggregate direct and indirect interest does not exceed three percent
(3%) of the issued and outstanding securities of any class of securities of such
publicly held entity.  Except as set forth on Exhibit A hereto, Executive
represents that Executive is not currently a director (or similar position) of
any other entity and is not employed by or providing consulting services to any
other person or entity, and Executive agrees to refrain from undertaking any
such position or engagement without the prior approval of the Board.  Executive
may continue to serve as a director and/or volunteer for the entities listed on
Exhibit A provided that such service does not create any conflicts, ethical or
otherwise, with Executive’s responsibilities to the Company and further provided
that Executive’s time commitments do not unreasonably interfere with his
fulfillment of his responsibilities hereunder, as determined by the Board or its
designated committee thereof.


--------------------------------------------------------------------------------


2.             Term of Agreement; Termination of Employment.

(a)           Term of Agreement.  The term of this Agreement shall commence on
the Effective Date and shall continue in effect for two (2) years; provided,
however, that commencing on the second anniversary of the Effective Date and
continuing each anniversary thereafter, the Term shall automatically be extended
for one (1) additional year unless, not later than nine (9) months before the
conclusion of the Term, the Company or the Executive shall have given notice not
to extend the Term.  Such notice or such termination of this Agreement shall not
on its own have the effect of terminating Executive’s employment, nor shall it
constitute Cause (as defined below).  The duration of this Agreement is
hereafter referred to as the “Term.”

(b)           Termination of Employment.  The Executive is employed on an
at-will basis and, subject to the provisions of Section 4, either the Executive
or the Company may terminate the employment relationship at any time for any
reason.  Notwithstanding anything else contained in this Agreement, Executive’s
employment during the Term will terminate upon the earliest to occur of the
following:

(i)            Death.  Immediately upon Executive’s death;

(ii)           Termination by the Company.

(A)          If because of Disability (as defined below), then upon written
notice by the Company to Executive that Executive’s employment is being
terminated as a result of Executive’s Disability, which termination shall be
effective on the date of such notice;

(B)           If for Cause, then upon written notice by the Company to Executive
that states that Executive’s employment is being terminated for Cause (as
defined below) and sets forth the specific alleged Cause for termination and the
factual basis supporting the alleged Cause, which termination shall be effective
on the date of such notice or such later date as specified in writing by the
Board; or

(C)           If without Cause (i.e., for reasons other than Sections
2(b)(ii)(A) or (B)), then upon written notice by the Company to Executive that
Executive’s employment is being terminated without Cause, which termination
shall be effective on the date of such notice or such later date as specified in
writing by the Board; or

(iii)          Termination by Executive.  Upon written notice by Executive to
the Company that Executive is terminating Executive’s employment, which
termination shall be effective, at Executive’s election, not less than thirty
(30) days and not more than sixty (60) days after the date of such notice;
provided that the Executive may request at such time to leave with a shorter
notice period, and the Board shall not unreasonably withhold its consent to such
shorter period; and further provided that the Board may choose to accept
Executive’s resignation effective as of an earlier date.

2


--------------------------------------------------------------------------------


Notwithstanding anything in this Section 2(b), the Company may at any point
terminate Executive’s employment for Cause prior to the effective date of any
other termination contemplated hereunder if such Cause exists.

(c)           Definition of “Disability”.  For purposes of this Agreement,
“Disability” shall mean that Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under a Company-sponsored group
disability plan.  Whether the Executive has a Disability will be determined by a
majority of the Board based on evidence provided by one or more physicians
selected by the Board and approved by Executive, which approval shall not be
unreasonably withheld.

(d)           Definition of “Cause”.  For purposes of this Agreement, “Cause”
shall mean that Executive has (i) intentionally committed an act or omission
that materially harms the Company; (ii) been grossly negligent in the
performance of Executive’s duties to the Company; (iii) willfully failed or
refused to follow the lawful and proper directives of the Board; (iv) been
convicted of, or pleaded guilty or nolo contendre, to a felony; (v) committed an
act involving moral turpitude; (vi) committed an act relating to the Company
involving, in the good faith judgment of the Board, material fraud or theft;
(vii) breached any material provision of this Agreement or any nondisclosure or
non-competition agreement (including the Proprietary Information, Inventions,
and Competition Agreement attached here as Exhibit B), between Executive and the
Company, as all of the foregoing may be amended prospectively from time to time;
or (viii) breached a material provision of any code of conduct or ethics policy
in effect at the Company, as all of the foregoing may be amended prospectively
from time to time.

(e)           Board Membership.  Upon termination of Executive’s employment for
any reason, if so requested by a majority of the Board, Executive shall
immediately resign in writing as a director of the Company.

3.             Compensation.

(a)           Base Salary.  While Executive is employed hereunder, the Company
will pay Executive a base salary at the gross annualized rate of $441,600.00
(the “Base Salary”), paid in accordance with the Company’s usual payroll
practices.  The Base Salary will be subject to review annually or on such
periodic basis (not to exceed annually) as the Company reviews the compensation
of the Company’s other senior executives and may be adjusted upwards in the sole
discretion of the Board or its designee.  The Company will deduct from each such
installment any amounts required to be deducted or withheld under applicable law
or under any employee benefit plan in which Executive participates.

(b)           Annual Bonus.  Executive may be eligible to earn an Annual Bonus
relating to each fiscal year, based on the achievement of individual and Company
written goals established on an annual basis by the Board within thirty (30)
days of the beginning of the

3


--------------------------------------------------------------------------------


fiscal year.  If the Executive meets the applicable goals, is employed by the
Company at the end of the year to which the Annual Bonus relates, and is not
terminated for Cause prior to the payment of the Annual Bonus, then the
Executive shall be entitled to an Annual Bonus for that year equal to 50% of his
then-current Base Salary (the “Target Annual Bonus”).  Any awarded Annual Bonus
shall be paid within 2 ½ months of the year to which it relates.

(c)           Fringe Benefits.  In addition to any benefits provided by this
Agreement, Executive shall be entitled to participate generally in all employee
benefit, welfare and other plans, practices, policies and programs and fringe
benefits maintained by the Company from time to time on a basis no less
favorable than those provided to other similarly-situated executives of the
Company.  Executive understands that, except when prohibited by applicable law,
the Company’s benefit plans and fringe benefits may be amended, enlarged,
diminished or terminated prospectively by the Company from time to time, in its
sole discretion, and that such shall not be deemed to be a breach of this
Agreement.

(d)           Vacation.  Executive will be entitled to accrue up to forty (40)
vacation days per year that Executive remains employed by the Company,
administered in accordance with and subject to the terms of the Company’s
vacation policy, as it may be amended prospectively from time to time.

(e)           Reimbursement of Expenses.  The Company will promptly reimburse
Executive for all ordinary and reasonable out-of-pocket business expenses that
are incurred by Executive in furtherance of the Company’s business in accordance
with the Company’s policies with respect thereto as in effect from time to time.

4.             Compensation Upon Termination.

(a)           Definition of Accrued Obligations.  For purposes of this
Agreement, “Accrued Obligations” means (i) the portion of Executive’s Base
Salary that has accrued prior to any termination of Executive’s employment with
the Company and has not yet been paid; (ii) to the extent required by law and
the Company’s policy, an amount equal to the value of Executive’s accrued but
unused vacation days; (iii) the amount of any expenses properly incurred by
Executive on behalf of the Company prior to any such termination and not yet
reimbursed; and (iv) the Annual Bonus related to the most recently completed
fiscal year, if not already paid and if the termination is not for Cause (the
amount of which shall be determined in accordance with Section 3(b) above). 
Executive’s entitlement to any other compensation or benefit under any plan or
policy of the Company, including but not limited to applicable option plans,
shall be governed by and determined in accordance with the terms of such plans
or policies, except as otherwise specified in this Agreement.

(b)           Termination for Cause, By the Executive, or as a Result of
Executive’s Disability or Death.

(i)            If Executive’s employment is terminated during the Term either by
the Company for Cause or by Executive, or if Executive’s employment terminates
as a result of the Executive’s death, the Company will pay the Accrued
Obligations to Executive promptly following the effective date of such
termination.

4


--------------------------------------------------------------------------------


(ii)           In case of termination during the Term by the Company as a result
of the Executive’s Disability, the Company will pay Executive the Accrued
Obligations plus an amount equal to six (6) months of Executive’s then-current
Base Salary.

(c)           Termination by the Company without Cause.  If Executive’s
employment is terminated by the Company without Cause during the Term, then:

(i)            The Company will pay the Accrued Obligations to Executive
promptly following the effective date of such termination;

(ii)           The Company will pay Executive a total amount equal to eighteen
(18) months of Executive’s then current Base Salary, less applicable taxes and
deductions; to be made in approximately equal biweekly installments in
accordance with the Company’s usual payroll practices over a period of eighteen
(18) months beginning after the effective date of the separation agreement
described in Section 4(d);

(iii)          The Company will continue to provide medical insurance coverage
for Executive and Executive’s family, subject to the requirements of COBRA and
subject to Executive’s payment of a premium co-pay related to the coverage that
is no less favorable than the premium co-pay charged to active employees of the
Company electing the same coverage, for eighteen (18) months from the Separation
Date; provided, that the Company shall have no obligation to provide such
coverage if Executive fails to elect COBRA benefits in a timely fashion or if
Executive becomes eligible for medical coverage with another employer; and

(iv)          That portion of unvested options then held by Executive, if any,
that would have vested during the twelve (12) month period following the
effective date of employment termination but for such termination shall vest and
be immediately exercisable as of the date of the employment termination.  That
portion of the shares of restricted stock then held by Executive, if any, that
are subject to a lapsing forfeiture right that would have terminated during the
twelve (12) month period following the effective date of employment termination
but for such termination will terminate as of the date of the employment
termination.  All options and shares of restricted stock shall otherwise be
subject to the terms and conditions of their respective agreements and with the
applicable plan.

(d)           Release of Claims/Board Resignation.  The Company shall not be
obligated to pay Executive any of the compensation or provide Executive any of
the benefits set forth in Section 4(b) or 4(c) (other than the Accrued
Obligations) unless and until Executive has (i) executed a timely separation
agreement in a form acceptable to the Company, which shall include a release of
claims between the Company and the Executive and may include provisions
regarding mutual non-disparagement and confidentiality; and (ii) resigned from
the Board, if so requested pursuant to Section 2(e).

(e)           No Other Payments or Benefits Owing.  The payments and benefits
set forth in this Section 4 shall be the sole amounts owing to Executive as
separation pay upon termination of Executive’s employment.  Executive shall not
be eligible for any other payments, including but not limited to additional Base
Salary payments, bonuses,

5


--------------------------------------------------------------------------------


commissions, or other forms of compensation or benefits, except as may otherwise
be set forth in this Agreement or other Company plan documents with respect to
plans in which Executive is a participant.

(f)            Notwithstanding any other provision with respect to the timing of
payments under Section 4, if, at the time of Executive’s termination, Executive
is deemed to be a “specified employee” (within the meaning of Code Section 409A,
and any successor statute, regulation and guidance thereto) of the Company, then
limited only to the extent necessary to comply with the requirements of Code
Section 409A, any payments to which Executive may become entitled under Section
4 which are subject to Code Section 409A (and not otherwise exempt from its
application) will be withheld until the first (1st) business day of the seventh
(7th) month following the termination of Executive’s employment, at which time
Executive shall be paid an aggregate amount equal to the accumulated, but
unpaid, payments otherwise due to Executive under the terms of Section 4.

5.             Competition.  Executive agrees to sign and return to the Company
the Proprietary Information, Inventions, and Competition Agreement (the
“Proprietary Information Agreement”) attached hereto as Exhibit B concurrently
with the execution of this Agreement.  The parties agree that the obligations
set forth in the Proprietary Information Agreement shall survive termination of
this Agreement and termination of the Executive’s employment, regardless of the
reason for such termination.

6.             Property and Records.  Upon termination of Executive’s employment
hereunder for any reason or for no reason, Executive will deliver to the Company
any property of the Company which may be in Executive’s possession, including
blackberry-type devices, laptops, cell phones, products, materials, memoranda,
notes, records, reports or other documents or photocopies of the same.

7.             General.

(a)           Notices.  Except as otherwise specifically provided herein, any
notice required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by facsimile transmission upon acknowledgment of
receipt of electronic transmission; or (iv) by certified or registered mail,
return receipt requested, upon verification of receipt.  Notices to Executive
shall be sent to the last known address in the Company’s records or such other
address as Executive may specify in writing.  Notices to the Company shall be
sent to the Company’s Lead Director, or to such other Company representative as
the Company may specify in writing.

(b)           Entire Agreement/Modification.  This Agreement, together with the
Proprietary Information Agreement attached hereto, and the other agreements
specifically referred to herein, embodies the entire agreement and understanding
between the parties hereto and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement (or in a subsequent written modification or amendment
executed by the parties hereto) will affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

6


--------------------------------------------------------------------------------


(c)           Waivers and Consents.  The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent will be deemed to be or will constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver or consent.

(d)           Assignment and Binding Effect.  The Company may assign its rights
and obligations hereunder to any person or entity that succeeds to all or
substantially all of the Company’s business or that aspect of the Company’s
business in which Executive is principally involved.  Executive may not assign
Executive’s rights and obligations under this Agreement without the prior
written consent of the Company.  This Agreement shall be binding upon Executive,
Executive’s heirs, executors and administrators and the Company, and its
successors and assigns, and shall inure to the benefit of Executive, Executive’s
heirs, executors and administrators and the Company, and its successors and
assigns.

(e)           Indemnification.  Executive shall be entitled to the same rights,
if any, to indemnification and coverage under the Company’s Directors and
Officers Liability Insurance policies as they may exist from time to time to the
same extent as other officers and directors of the Company.

(f)            Governing Law.  This Agreement and the rights and obligations of
the parties hereunder will be construed in accordance with and governed by the
law oftheCommonwealth of Massachusetts, without giving effect to conflict of law
principles.

(g)           Severability.  The parties intend this Agreement to be enforced as
written. However, should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

(h)           Headings and Captions.  The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

8.             Taxation.

(a)           The parties intend this Agreement to be in compliance with Code
Section 409A.  The Executive acknowledges and agrees that the Company does not
guarantee the tax treatment or tax consequences associated with any payment or
benefit arising under this Agreement, including but not limited to consequences
related to Code Section 409A.  The Company and Executive agree that both will
negotiate in good faith and jointly execute an amendment to modify this
Agreement to the extent necessary to comply with the requirements of Code
Section 409A.

(b)           If any payment or benefit Executive would receive under this
Agreement, when combined with any other payment or benefit Executive receives
pursuant to a change in control (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Code Section 280G, and (ii) but for this
sentence, be subject to the excise tax

7


--------------------------------------------------------------------------------


imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment shall
be either (x) the full amount of such Payment or (y) such less amount as would
result in no portion of the Payment being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state, and
local employments taxes, income taxes, and the Excise Tax results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment,
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  The Executive shall be allowed to specify which payment(s) or
benefit(s) shall be reduced if necessary to implement this section and avoid the
excise tax application.  The Company shall provide the Executive with sufficient
information to make such determination and to file and pay any required taxes.

9.             Counterparts.  This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.  For all purposes a signature by fax shall be treated
as an original.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.

EXECUTIVE

 

IMMUNOGEN, INC.

 

 

 

 

 

 

 

 

By:

 

 

(Signature)

 

 

Daniel M. Junius

 

Print Name: Mitchel Sayare

 

 

Chief Financial Officer and Executive

 

 

 

 

Vice President, Finance

 

 

 

 

 

 

 

 

 

 

 

 

 

8


--------------------------------------------------------------------------------


Exhibit A

9


--------------------------------------------------------------------------------